 
 
I 
108th CONGRESS 2d Session 
H. R. 4824 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2004 
Mr. Markey (for himself, Ms. McCarthy of Missouri, Mr. Grijalva, Mr. Case, Mr. Owens, Ms. Lee, Mr. Tierney, Ms. Jackson-Lee of Texas, and Mr. Gonzalez) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To direct the Secretary of Homeland Security to issue regulations concerning the shipping of extremely hazardous materials. 
 
 
1.Short titleThis Act may be cited as the Extremely Hazardous Materials Transportation Security Act of 2004. 
2.Rulemaking 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security, in consultation with the heads of other appropriate Federal, State, and local government entities, security experts, representatives of the hazardous materials shipping industry and labor unions representing persons who work in the hazardous materials shipping industry, and other interested persons, shall issue, after notice and opportunity for public comment, regulations concerning the shipping of extremely hazardous materials. 
(b)Purposes of RegulationsThe regulations shall be consistent, to the extent the Secretary determines appropriate, with and not duplicative of other Federal regulations and international agreements relating to the shipping of extremely hazardous materials and shall require— 
(1)physical security measures for such shipments, such as the use of passive secondary containment of tanker valves, additional security force personnel, and surveillance technologies and barriers; 
(2)concerned Federal, State, and local law enforcement authorities (including, if applicable, transit, railroad, or port authority police agencies) to be informed before an extremely hazardous material is transported within, through, or near an area of concern; 
(3)coordination with Federal, State, and local law enforcement authorities to create response plans for a terrorist attack on a shipment of extremely hazardous materials; 
(4)the use of currently available technologies and systems to ensure effective and immediate communication between transporters of extremely hazardous materials, law enforcement authorities and first responders; 
(5)comprehensive and appropriate training in the area of extremely hazardous materials transportation security for all individuals who transport, load, unload, or are otherwise involved in the shipping of extremely hazardous materials or who would respond to an accident or incident involving a shipment of extremely hazardous material or would have to repair transportation equipment and facilities in the event of such an accident or incident; and 
(6)for the transportation of extremely hazardous materials through or near an area of concern, the Secretary to determine whether or not the transportation could be made by one or more alternate routes at lower security risk and, if the Secretary determines the transportation could be made by an alternate route, the use of such alternate route, except when the origination or destination of the shipment is located within the area of concern. 
(c)Judicial reliefA person (other than an individual) who transports, loads, unloads, or is otherwise involved in the shipping of hazardous materials and violates or fails to comply with a regulation issued by the Secretary under this section may be subject, in a civil action brought in United States district court, for each shipment with respect to which the violation occurs— 
(1)to an order for injunctive relief; or 
(2)to a civil penalty of not more than $100,000. 
(d)Administrative penalties 
(1)Penalty ordersThe Secretary may issue an order imposing an administrative penalty of not more than $1,000,000 for failure by a person (other than an individual) who transports, loads, unloads, or is otherwise involved in the shipping of hazardous materials to comply with a regulation issued by the Secretary under this section. 
(2)Notice and hearingBefore issuing an order described in paragraph (1), the Secretary shall provide to the person against whom the penalty is to be assessed— 
(A)written notice of the proposed order; and 
(B)the opportunity to request, not later than 30 days after the date on which the person receives the notice, a hearing on the proposed order. 
(3)ProceduresThe Secretary may issue regulations establishing procedures for administrative hearings and appropriate review of penalties issued under this subsection, including necessary deadlines.   
3.Whistleblower protection 
(a)In generalNo person involved in the shippping of extremely hazardous materials may be discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against because of any lawful act done by the person— 
(1) to provide information, cause information to be provided, or otherwise assist in an investigation regarding any conduct which the person reasonably believes constitutes a violation of any law, rule or regulation related to the security of shipments of extremely hazardous materials, or any other threat to the security of shipments of extremely hazardous materials, when the information or assistance is provided to or the investigation is conducted by— 
(A)a Federal regulatory or law enforcement agency; 
(B)any Member of Congress or any committee of Congress; or 
(C)a person with supervisory authority over the person (or such other person who has the authority to investigate, discover, or terminate misconduct); 
(2)to file, cause to be filed, testify, participate in, or otherwise assist in a proceeding or action filed or about to be filed relating to a violation of any law, rule or regulation related to the security of shipments of extremely hazardous materials or any other threat to the security of shipments of extremely hazardous materials; or 
(3)to refuse to violate or assist in the violation of any law, rule, or regulation related to the security of shipments of extremely hazardous materials. 
(b)Enforcement action 
(1) In generalA person who alleges discharge or other discrimination by any person in violation of subsection (a) may seek relief under subsection (c), by— 
(A)filing a complaint with the Secretary of Labor; or 
(B)if the Secretary has not issued a final decision within 180 days of the filing of the complaint and there is no showing that such delay is due to the bad faith of the claimant, bringing an action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy. 
(2)Procedure 
(A)In general An action under paragraph (1)(A) shall be governed under the rules and procedures set forth in section 42121(b) of title 49, United States Code. 
(B)ExceptionNotification made under section 42121(b)(1) of title 49, United States Code, shall be made to the person named in the complaint and to the person's employer. 
(C)Burdens of proofAn action brought under paragraph (1)(B) shall be governed by the legal burdens of proof set forth in section 42121(b) of title 49, United States Code. 
(D)Statute of limitationsAn action under paragraph (1) shall be commenced not later than 90 days after the date on which the violation occurs. 
(c)Remedies 
(1)In generalA person prevailing in any action under subsection (b)(1) shall be entitled to all relief necessary to make the person whole. 
(2)Compensatory damagesRelief for any action under paragraph (1) shall include— 
(A) reinstatement with the same seniority status that the person would have had, but for the discrimination; 
(B) the amount of any back pay, with interest; and 
(C)compensation for any special damages sustained as a result of the discrimination, including litigation costs, expert witness fees, and reasonable attorney fees. 
(d)Rights retained by personNothing in this section shall be deemed to diminish the rights, privileges, or remedies of any person under any Federal or State law, or under any collective bargaining agreement. 
4.DefinitionsIn this Act, the following definitions apply: 
(1)Extremely hazardous materialThe term extremely hazardous material means— 
(A)a material that is toxic by inhalation; 
(B)a material that is extremely flammable; 
(C)a material that is highly explosive; and 
(D)any other material designated by the Secretary to be extremely hazardous.  
(2)Area of concernThe term area of concern means an area that the Secretary determines could pose a particular interest to terrorists. 
 
